Citation Nr: 0827777	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  08-15 877	)	DATE
	)
	)


THE ISSUE

Whether an October 1995 decision by the Board of Veterans' 
Appeals (Board), which denied a claim of entitlement to an 
earlier effective date for assignment of compensation for 
residuals of right inguinal hernia, should be revised or 
reversed on the basis of clear and unmistakable error (CUE).

[The veteran's claims of entitlement to service connection 
for the increase in disability of nonservice connected back 
disorder attributable to service connected postoperative 
residuals of a right inguinal hernia and entitlement to a 
total disability rating based upon individual unemployability 
are assigned a separate docket number and will be addressed 
in a separate Board decision.]


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1961.

This matter comes before the Board pursuant to a March 2008 
motion by the veteran alleging CUE in an October 1995 Board 
decision.


FINDINGS OF FACT

1.  In an October 1995 decision, the Board denied a claim of 
entitlement to an earlier effective date for assignment of 
compensation for residuals of right inguinal hernia.

2.  In a memorandum decision dated September 8, 1997, the 
United States Court of Appeals for Veterans' Claims (Court) 
affirmed the Board's October 1995 decision with respect to 
the issue of entitlement to an earlier effective date for 
assignment of compensation for residuals of right inguinal 
hernia.

3.  The veteran allegations that the Board committed CUE in 
its October 1995 must be dismissed for lack of subject matter 
jurisdiction as the Board's October 1995 decision has been 
replaced by the September 8, 1997 Court decision.


CONCLUSION OF LAW

The claim alleging CUE in the Board's October 1995 decision, 
which denied a claim of entitlement to an earlier effective 
date for assignment of compensation for residuals of right 
inguinal hernia, has no legal merit.  38 U.S.C.A. §§ 7111, 
7129 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1400(b) (2007); 
Winsett v. Principi, 341 F.3d. 1329, 1331-32 (Fed. Cir. 
2003)(en banc).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2008, the veteran (moving party) filed a request for 
revision of an October 1995 Board decision, which denied a 
claim of entitlement to an earlier effective date for 
assignment of compensation for residuals of right inguinal 
hernia, on the grounds of CUE.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400- 1411.  In general, a CUE 
motion seeks to revise or reverse a final Board decision 
based upon an error of fact or law which, had it not been 
made, would have manifestly changed the outcome of the 
decision.  See generally 38 C.F.R. § 20.1403.

All final Board decisions are subject to revision based on 
CUE except for (1) decisions on issues which have been 
appealed and decided by a court of competent jurisdiction; 
and (2) decisions on issues which have subsequently been 
decided by a court of competent jurisdiction.  38 C.F.R. 
§ 20.1400(b).

In October 1995, the Board issued a decision denying claims 
for a rating in excess of 10 percent for postoperative 
residuals of a right inguinal hernia, and entitlement to an 
earlier effective date for assignment of compensation for 
residuals of right inguinal hernia.  The veteran appealed 
this decision to the Court.

In a memorandum decision dated September 8, 1997, the Court 
identified two issues on appeal; a claim for an increased 
rating for postoperative residuals of a right inguinal 
hernia (identified as "claim 1") and entitlement to an 
earlier effective date for the assignment of a 10 percent 
rating for residuals of right inguinal hernia (identified as 
"claim 2").  The Court focused its discussion on the 
increased rating claim and did not discuss the earlier 
effective date claim, noting that the claim had been 
abandoned.  The Court affirmed the decision as to "claim 1" 
and vacated the decision as to "claim 2" for further 
proceeding consistent with the Court's discussion.  

The Board finds that it is clear from the Court's 
memorandum, and actions by all parties after the Court's 
decision, that the Court finally decided the earlier 
effective date claim, and vacated the increased rating 
claim.  The Court, however, inadvertently referenced the 
wrong claim "numbers" with the order actions.  The mistake 
of the Court was inadvertent, and does not impact on the 
Court's final decision, which is clear and unambiguous. 

The record does not reflect that the veteran appealed the 
Court's September 1997 decision to the United States Court 
of Appeals for the Federal Circuit.  This decision, 
therefore, is final.  38 U.S.C.A. § 7291.

In light of the Court's September 8, 1997 decision affirming 
the Board's October 1995 decision on the exact issue on 
appeal, the Board must dismiss the veteran's CUE allegation 
for lack of subject matter jurisdiction.  The September 8, 
1997 Court decision, which is a superior tribunal to the 
Board, had the legal effect of replacing the Board's 
decision so that there is no longer any decision by the 
Board subject to revision on the basis of CUE.  Winsett v. 
Principi, 341 F.3d. 1329, 1331-32 (Fed. Cir. 2003)(en banc).

As explained in Disabled American Veterans v. Gober, 234 
F.3d 682, 693 (Fed. Cir. 2000), the provisions of 38 C.F.R. 
§ 20.1400(b) are intended to prevent a lower tribunal, such 
as the Board, from reviewing the decision of a higher 
tribunal, such as the Court.  Any other result would not be 
logical.

As the October 1995 Board decision is not subject to 
collateral attack, the various CUE arguments raised by the 
veteran need not be discussed in detail.  The case must be 
dismissed for lack of subject matter jurisdiction.  38 C.F.R. 
§ 20.1404(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process.")  Furthermore, the VCAA does not 
apply in this case as this CUE claim raised on appeal is 
barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
Accordingly, the Board finds that the provisions of the VCAA, 
and its implementing regulations, are not applicable to the 
motion at hand.

ORDER

The motion alleging CUE in the Board's October 1995 decision 
is dismissed.



                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



